DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments, filed 4/25/2022, to claims 1-3, 6, 8-9, 17 acknowledged by Examiner. Additionally, applicant cancelled claim 7.
Claims 1-6 and 8-20 are now pending, with claims 5, 12-16 withdrawn.

Response to Arguments
First Argument:
	Applicant asserts that Kerrigan does not disclose a planar member to provide evenly distributed levels of resistance in various directions (Remarks Page 9).
	Examiner’s Response:
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Firstly in regards to the “planar” aspect, this is a new limitation that has necessitated a new grounds rejection to modify Kerrigan in view of ERTL as detailed below. Secondly, in regards to the assertion that Kerrigan does not disclose “evenly distributed levels of resistance in various directions”, it is noted that the features upon which applicant relies (i.e., “evenly distributed levels of resistance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Examiner disagrees with an assertion that there is not resistance in various directions within Kerrigan as Figures 3-4 clearly show the main body/dorsi-flexion control member/elastic cord 22 as having portions that split at a diagonal thus being able to resist up and down motions as well as side-to-side, thus being different directions of resistance.
Second Argument:
	Applicant asserts that Bartlett and Kerrigan are not analogous arts and cannot be combined as asserted (Remarks Pages 9-13).
	Examiner’s Response:
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Examiner firstly disagrees with there being no analogousness between Bartlett and Kerrigan as in regards to the modification of record, we are looking at the elastic biasing member that extends between two bodies which both of Bartlett and Kerrigan provide for and thus one of ordinary skill and thus ordinary creativity may glean insights from the elastic biasing of Bartlett and apply those insights into Kerrigan, thus being analogous in the problem of elastic biasing. Furthermore, it has been held that “in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.” Stevenson v. Int’l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979). Secondly, Examiner disagrees with there being any issue of combination as Applicant provides concerns about components not being easily transferable or not capable of being incorporated between the different devices; however, the combination of record is merely using Bartlett as a teaching to modify the Y-shape elastic member 22 of Kerrigan with three connection points to instead use the X-shape of the analogous elastic member 118 as taught by Bartlett, thus there is no issue with the combination. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS’s.

Claim Objections
Claim 8 objected to because of the following informalities: “of claim 8” should be -of claim 6- (dependency typo, cannot depend on itself).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (WO 02065942 A2) (For note herein and henceforth throughout the rest of the Office Action, the cover figure of Kerrigan is Figure 4 which can be further seen as evidenced in the previously attached NPL priority document of Kerrigan) in view of Bartlett (US 20110054634 A1) in view of ERTL (WO 2015175601 A1).
Regarding claim 1, Kerrigan discloses an accessory 22 (See Figures 3-4 and Figure 10, bias member 22 wherein this is an “accessory” as it is being added on to the boot portions 12 and 14) for providing dorsi-flexion control to an articulated Ankle Foot Orthosis 10 (See Figures 3-4 and 10 for the overall Ankle Foot Orthosis 10) (See Page 9 line 27 – Page 10 line 2, wherein the accessory, bias member, 22 is providing resistive torque during dorsiflexion thus controlling dorsiflexion) having an upper boot member 12 and a lower boot member 14 (See Figures 3-4 and 10) which are hingably coupled to one another (See Figures 4 and 10 and Page 6 lines 23-24, wherein the upper boot member 12 and lower boot member 14 are hingably coupled via articulated joint 36) to allow articulation about an ankle joint axis (Page 6 lines 23-25, the joint 36 corresponds with the ankle thus allowing articulation about the ankle joint axis) and thereby allow dorsiflexion and plantarflexion of a user's ankle in a sagittal plane (allowing ankle articulation inherently allows ankle dorsiflexion and plantarflexion, see Figure 1 which shows dorsiflexion and plantarflexion occurring with the “sagittal plane”), the accessory 22 comprising: 
a main body 22 (See Figures 3-4 and 10) having an upper portion 23 which is attachable to an upper attachment point 62 on a back side of the upper boot member 12 (See Figure 3 and Page 8 lines 6-9) and a lower portion 24/26 which is attachable to a pair of lower attachment points 57/58 on a backside of the lower boot member 14 (See Figure 3 and Page 8 lines 6-9, wherein the points 57/58 are a “pair”) so that the main body 22 bridges a gap between the upper boot member 12 and the lower boot member 14 (See Figures 3-4 and 10 wherein the main body 22 extends across a gap therein), and 
so that both the upper and lower portion of the main body 22 intersects and are positioned on both sides of a central sagittal plane passing through a center point of the user’s ankle (See Figures 1 and 3-4 and 10 wherein the main body 22, which has an inherent longitudinal axis as seen Fig 3, intersects and would be positioned on the left and right sides of the shown sagittal plane of the ankle as seen in Figure 1 thereof as the main body 22 extends to on both left and right sides of this sagittal plane, as the long axis of this main body 22 is directly situated above/along the central sagittal plane that extends through the ankle), 
wherein an upper portion 23 of the main body 22 is configured to conform to the shape of the upper boot member 12 adjacent thereto and a lower portion 24/26 of the main body 22 is configured to conform to the shape of the lower boot member 14 adjacent thereto so as to minimize a profile at the rear of the AFO 10 (See Fig. 3-4, wherein the upper and lower portions 23/24/26 of the main body 22 is capable of conforming to the shape of the boot members 12/14 that they are adjacent to, especially as main body 22 is an elastic cord thus being conformable to whatever shape, see Page 8 lines 11-13, and as seen in Fig. 4, the main body 22 has a minimal profile at the rear of the AFO 10), and 
wherein the main body 22 is fabricated from a material having a predetermined set of elasticity characteristics (Page 8 lines 9-10, the main body 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently), and wherein the elasticity characteristics control the articulation of the upper boot member 12 and the lower boot member 14 by resisting dorsi-flexion and providing resistance to any movement outside of the sagittal plane (Page 9 line 27 – Page 10 line 2, the elastic characteristics of the main body 22 provides resistance to dorsi-flexion and torque that would control the articulation of joint 36; also the main body 22 as shown in Figures 3-4 and 10 would implicitly provide resistance to motions contained in the transverse plane and frontal plane as drawn in Figure 1, which are “outside the sagittal plane”, such as eversion and inversion as the main body 22 would be pulled on and create resistance in order to perform such movements).
Kerrigan does not disclose the main body being attachable to a pair of upper attachment points (Kerrigan only provides the main body 22 being a Y-shape, Fig. 3, with a single upper attachment point, and a pair of lower attachment points).
However, Bartlett teaches an analogous main body 118 (See Figures 32-33) with elastic characteristics (see [0072]) attached to an analogous upper member 12 and analogous lower member 32 (See Figure 33) wherein the analogous main body 118 is substantially continuous (See Figure 32) and Bartlett further teaches that this analogous main body 118 may be designed as either a Y-shape (with for example one upper connection and two lower connections) (see [0072]) or as an X-shape (see [0072] and Figures 32-33; wherein the X-shape and Y-shape are perceived as equivalent and predictable alternatives) with a pair of upper ears 122 attached to the analogous upper member 12 at a pair of upper attachment points (See Figures 32-33) and an analogous pair of lower ears 24 attached to the analogous lower member 32 attached to a pair of lower attachment points (See Figures 32-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Y-shaped elastic main body 22 of Kerrigan to have a X-shape with a pair of upper ears 122 that are attached to pair of upper attachment points of the upper boot member 12 of Kerrigan as taught by Bartlett as Bartlett has found that the X-shape and Y-shape of a continuous elastic member attached between two hinging bodies would have overall equivalent and predictable function due to their structure (See Bartlett [0072]), also this would improve the device of Kerrigan by better balancing the forces within the elastic main body 22 by having a symmetrical structure between the upper and lower boot members.  
Kerrigan in view of Bartlett does not disclose the main body being substantially planar. For note, Kerrigan discloses that the main body 22 is an “elastic cord” (Page 8 lines 9-11).
Furthermore, ERTL teaches an analogous elastic cord 15 (Page 16 line 15) being a “main body” 15, wherein the main body 15 being substantially planar (Page 16 lines 19-20, the elastic cord 15 may be a “flat shape” or any other suitable shape, wherein this provides that the elastic cord 15 is this substantially “planar”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body 22 of Kerrigan to be substantially planar (in shape) as taught by ERTL, as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 1 above.
Kerrigan in view of Bartlett further discloses the main body 22 is substantially continuous (See Figure 3 of Kerrigan, and Fig. 32 of Kerrigan) and X-shaped having a pair of upper ears attached to the upper boot member at the pair of upper attachment points (See combination of Kerrigan and Bartlett in claim 1 above) (Bartlett Fig. 32-33) and has a pair of lower ears 24/26 (See Figure 3 of Kerrigan) attached to the lower boot member 14 (See Kerrigan Figure 3) at the pair of lower attachment points 57/58 (Kerrigan Fig. 3-4).
Regarding claim 3, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 2 above.
Kerrigan further discloses wherein the main body 22 further includes an opening (“opening” defined as “a gap” by Dictionary.com [https://www.dictionary.com/browse/opening ], such that as seen Figures 3-4 and 10 the lower portions 24/26 of the member 22 has a gap between them forming a Y-shape such that then this an “opening”) sized and configured to allow a stop which is positioned at rear location of the AFO 10 between the upper boot member 12 and lower boot member 14 to extend therethrough (See Figure 2 and Page 7 lines 3-8 wherein the rear lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14 of the AFO 10, wherein these are located above and below the gap formed respectively and thus overall between the upper boot member 12 and lower boot member 14, may function as a stop to prevent plantarflexion beyond a certain point; such that the opening formed between portions 24/26 of the control member 22 as seen in Figure 3-4 and 10 is capable of allowing the stop to extend therethrough as seen in Fig. 4 and 10).
Regarding claim 4, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 1 above.
Kerrigan further discloses wherein the set of elasticity characteristics permits elongation of the main body 22 in a predetermined manner, thereby providing dynamic dorsi-flexion control of the user's ankle joint (See Page 9 line 27 – page 10 line 2, wherein the main body 22 and its inherent elastic characteristics provides a known, and thus “predetermined”, tension t and thus elongation, thereby providing dynamic control of the ankle articulation; also for note as the main body 22 is made out of elastic material which has the set of elasticity characteristics then the main body will inherently have a permitted predetermined elongation).
Regarding claims 6 and 9, Kerrigan discloses an articulated Ankle Foot Orthosis (AFO) 10 (See Figures 3-4 and 10 for the overall articulated Ankle Foot Orthosis 10) for providing dorsi-flexion support for a user (Page 9 line 27 – Page 10 line 2, provides dorsi-flexion resistance thereby providing support for a user by improving the muscle usage to perform dorsi-flexion movement), comprising: 
a boot 12/14 (See Figures 3-4 and 10) configured to substantially surround an ankle portion of a user's foot (See Figures 3-4 and 10, see page 6 lines 13-19 wherein the lower boot portion 14 “intimately wraps around the heel and ankle areas” thus substantially surrounding the ankle), the boot 12/14 having an upper boot member 12 (See Figures 3-4 and 10) and a lower boot member 14 (See Figures 3-4 and 10) and a hinge component 36 rotatably coupling the upper boot member 12 and the lower boot member 14 (See Figures 4 and 10 and Page 6 lines 23-24, wherein the upper boot member 12 and lower boot member 14 are hingably coupled via articulated joint 36) thus allowing dorsi-flexion and plantar-flexion of the user's ankle in a sagittal plane (allowing ankle articulation inherently allows ankle dorsiflexion and plantarflexion, see Figure 1 which shows the motions of flexion would be within the sagittal plane); and 
a dorsi-flexion control member 22 (bias member 22, Page 8 lines 6-22 and Page 9 line 27 – Page 8 line 2) removably coupleable to a rear portion of the boot 12/14 to at least three connection points 62/57/58 (See Figure 3 and Page 8 lines 6-22, wherein the control member 22 attaches at rear contact points 62/57/58 and wherein the member 22 is removably coupleable as it attaches via “screws” which are inherently removable), 
the dorsi-flexion control member 22 having a main body 22 (Fig. 3-4 and 10) formed of an elastic material having a predetermined elastic characteristics (Page 8 lines 9-10, the main body 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined elastic characteristic inherently),
the main body 22 of the dorsi-flexion control member 22 having an upper portion 23 coupleable to the upper boot 12 (See Figure 3 and Page 8 lines 6-9) and a lower portion 24/26 coupleable to the lower boot 14 (See Figure 3 and Page 8 lines 6-9) such that the dorsi-flexion control member 22 substantially conforms to adjacent portions of the upper boot member 12 and lower boot member 14 (See Fig. 3-4, wherein the upper and lower portions 23/24/26 of the control member 22 is capable of conforming to the shape of the boot members 12/14 that they are adjacent to, especially as main body/control member 22 is an elastic cord thus being conformable to whatever shape, see Page 8 lines 11-13, and as seen in Fig. 4) and
bridges a gap between the upper boot member 12 and the lower boot member 14 (See Figures 3-4 and 10 wherein the main body 22 extends across a gap therein) 
and wherein the dorsiflexion control member 22 is positioned along and across a rear vertical centerline of the boot 12/14 (See Fig. 3 which shows that the control member 22 extends along and across the inherently rear vertical centerline of the boot) with two connection points 57/58 on either side of the centerline (Fig. 3) to thereby provide further resistance to motion outside the sagittal plane (See Fig. 1 and Fig. 3, wherein the motions of eversion and inversion could be said to be outside the sagittal plane, and the connection points 57/58 provide a length of cord that extends into the transverse plane, thus providing innate resistance to these motions),
wherein forward dorsi-flexion movement (See Figure 1) creates shear forces along the main body 22 of the dorsi-flexion control member 22 (See Figure 10 and Page 9 line 27 – Page 10 line 2, wherein dorsiflexion movement creates tension t along the member 22 which may be called a “shear force” this means “a force acting in a direction parallel to a surface or to a planar cross section of a body” according to TheFreeDictionary [https://www.thefreedictionary.com/shear+force] wherein as seen in Figure 10 this tension t force is parallel to the surface of the member 22 thus may be called a shear force) thereby providing resistance to the dorsiflexion movement of the user's ankle (Page 9 line 27 – Page 10 line 2), and resistance to movement outside of the sagittal plane (See Fig. 1 and Fig. 3, wherein the motions of eversion and inversion could be said to be outside the sagittal plane, and the connection points 57/58 provide a length of cord that extends into the transverse plane, thus providing innate resistance to these motions), wherein the amount of resistance is dependent upon the thickness and predetermined elastic characteristics of the material forming dorsi-flexion control member 22 (Page 8 lines 9-10, the main body 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently, and the material would have an innate “thickness” which would also innately influence the resistance) (Page 9 line 27 – Page 10 line 2, resistance is based on the characteristics of the bias member 22).
Kerrigan further discloses the dorsi-flexion control member 22 has two connection points 57/58 to the lower boot 14 (See Figures 3-4) being on either side of the of the sagittal plane (See Fig. 1 and 3, wherein the connection points 57/58 would be on opposite sides, and thus either side of the sagittal plane), Kerrigan further discloses the upper connection point 62 being on either side of the sagittal plane (See Figures 1 and 3-4 wherein the connection point 62 is centrally located on what would be where the sagittal plane would be, thus is technically on both sides of the sagittal plane and thus either side of the sagittal plane) [claim 9].
Kerrigan does not disclose the control member being coupleable to at least four connection points [claim 6], wherein the dorsi-flexion control member 22 is X-shaped (Kerrigan shows a Y-shape instead, Figure 3) with connection points on each leg of the X-shaped structure, the dorsi-flexion control member further attached at two connection points to the upper boot, with the two connection points being on either side of the sagittal plane [claim 9].
However, Bartlett teaches an analogous control member 118 (See Figures 32-33) with elastic characteristics (see [0072]) attached to an analogous upper member 12 and analogous lower member 32 (See Figure 33) wherein the analogous control member 118 is substantially continuous (See Figure 32) and Bartlett further teaches that this analogous control member 118 may be designed as either a Y-shape (with for example one upper connection and two lower connections) (see [0072]) or as an X-shape (see [0072] and Figures 32-33; wherein the X-shape and Y-shape are perceived as equivalent and predictable alternatives) with connection points 122/24 (See Figure 32) on each leg 120/121 of the X-shaped structure (See Figure 32), the dorsi-flexion control member 118 further attached at two connection points 122 to the analogous upper member 12 (See Figures 32-33, which would be on either side of a sagittal plane of that leg/foot/ankle) and at two connection points 24 to the analogous lower member 32 (See Figures 32-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Y-shaped elastic dorsi-flexion control member 22 of Kerrigan to have a X-shape with two connection points 122 attached to the upper boot member 12 of Kerrigan (instead of the just one connection point 62 at the top end, thus forming a X-shape with connection points at each leg), thus providing at least four connection points, as taught by Bartlett as Bartlett has found that the X-shape and Y-shape of a continuous elastic member attached between two hinging bodies would have overall equivalent and predictable function due to their structure (See Bartlett [0072]), also this would improve the device of Kerrigan by better balancing the forces within the elastic control member 22 by having a symmetrical structure between the upper and lower boot members.
Kerrigan in view of Bartlett does not disclose the main body being substantially planar. For note, Kerrigan discloses that the main body 22 is an “elastic cord” (Page 8 lines 9-11) [claim 6].
Furthermore, ERTL teaches an analogous elastic cord 15 (Page 16 line 15) being a “main body” 15, wherein the main body 15 being substantially planar (Page 16 lines 19-20, the elastic cord 15 may be a “flat shape” or any other suitable shape, wherein this provides that the elastic cord 15 is this substantially “planar”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body 22 of Kerrigan to be substantially planar (in shape) as taught by ERTL, as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Kerrigan discloses the invention of claim 6 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 has an opening (“opening” defined as “a gap” by Dictionary.com [https://www.dictionary.com/browse/opening ], such that as seen Figures 3-4 and 10 the lower portions 24/26 of the member 22 has a gap between them forming a Y-shape such that then this an “opening”) therein to provide relief for a stop member which extends from a rear portion of the upper boot and the lower boot at points above and below a separation between the upper boot and lower boot (the gap is this separation) (See Figure 2 and Page 7 lines 3-8 wherein the rear lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14, wherein these are located above and below the gap formed respectively, may function as a stop member to prevent plantarflexion beyond a certain point; such that the opening formed between portions 24/26 of the control member 22 as seen in Figure 3 and 10 avoids this rear area thereby providing relief for that area functioning as stop member by not interfering with the lower portion 38 of the upper boot 12 and the rear upper edge 42 of the lower boot 14, Examiner is interpreting “to provide relief to the stop member” to mean “to not interfere” based on the Figures 1-2 of the instant application portraying the functionality as such).
Regarding claim 10, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 6 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 is elastic (Page 8 lines 9-10, the main body 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently) thereby providing resistance to the dorsi-flexion movement of a user in a predetermined manner (See Page 9 line 27 – Page 10 line 2).
Regarding claim 11, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 10 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 has a predetermined thickness (See Figures 3-4 and 10 wherein the thickness of the member 22 is illustrated and thus “predetermined”) and the predetermined manner of providing resistance is dependent upon the predetermined thickness (elasticity and the resistance of stretching an elastic material is inherently dependent on the thickness parameter, thus the resistance provided by member 22 as discussed in Page 9 line 27 – Page 10 line 2 is inherently dependent upon the thickness of member 22).
Regarding claim 17, Kerrigan discloses an articulated Ankle Foot Orthosis (AFO) 10 (See Figures 3-4 and 10 for the overall articulated Ankle Foot Orthosis 10) providing dorsi-flexion support for a user in a sagittal plane (Page 9 line 27 – Page 10 line 2, provides dorsi-flexion resistance thereby providing support for a user by improving the muscle usage to perform dorsi-flexion movement, see Fig. 1 wherein dorsi-flexion is indicated to be in the sagittal plane), comprising: 
an articulated boot 12/14 (See Figures 3-4 and 10, wherein hinge 36 causes the boot to be articulated) configured to substantially surround an ankle portion of a user's foot (See Figures 3-4 and 10, see page 6 lines 13-19 wherein the lower boot portion 14 “intimately wraps around the heel and ankle areas” thus substantially surrounding the ankle), the boot 12/14 having an upper boot member 12 (See Figures 3-4 and 10) and a lower boot member 14 (See Figures 3-4 and 10) and a hinge component 36 rotatably coupling the upper boot member 12 and the lower boot member 14 (See Figures 4 and 10 and Page 6 lines 23-24, wherein the upper boot member 12 and lower boot member 14 are hingably coupled via articulated joint 36) and configured to be positioned adjacent the user’s ankle joint (See Figures 3-4 and 10, wherein the hinge component 36 is nearby and adjacent the user’s ankle joint) thereby allowing dorsi-flexion movement of the user’s ankle (allowing ankle articulation inherently allows ankle dorsiflexion); 
a dorsi-flexion control member 22 formed of a selected material having a predetermined elastic characteristic (Page 8 lines 9-10, the control member 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined elastic characteristic inherently), 
the dorsi-flexion control member 22 coupled at an upper portion 23 thereof to the upper boot 12 (See Figure 3 and Page 8 lines 6-9), coupled at a lower portion 24/26 thereof to the lower boot 14 (See Figure 3 and Page 8 lines 6-9) to provide a predetermined level of resistance to the dorsi-flexion movement (Page 9 line 27 – Page 10 line 2, the elastic characteristics of the control member 22 provides resistance to dorsi-flexion and torque that would control the articulation of joint 36, wherein the resistance is “predetermined” based on the selected control member 22), and a predetermined level of resistance outside the sagittal plane (See Fig. 1 and 3, wherein the control member 22 splits and has long portions going in the directions of the transverse plane thus being outside the sagittal plane, thus providing resistance for eversion and inversion inherently);
the dorsi-flexion control member 22 having a pair of lower connection points 57/58 (See Figures 3-4 and 10), the pair of lower connection points 57/58 are coupled to the lower boot 14 at points on either side of the rear AFO centerline (See Figure 3 wherein connection points 57/58 are each positioned on opposite sides of the rear AFO centerline area).
wherein the dorsi-flexion control member 22 bridges a gap between the upper boot member 12 and the lower boot member 14 (See Figures 3-4 and 10 wherein the main body 22 extends across a gap therein) and 
wherein the dorsi-flexion control member 22 provides the predetermined level of resistance depending on the thickness of the dorsi-flexion control member 22 (See Fig. 1 and 3-4, wherein the member 22 has an innate thickness which will cause the resistance provided thereof to be innately dependent on this thickness) and the elastic characteristic of the selected material (Page 8 lines 9-10, the control member 22 is an elastic cord therein; further see Page 8 lines 4-5 wherein they made be made from any elastic material such as natural rubber; wherein this material thus has a predetermined set of elasticity characteristics inherently) (Page 9 line 27 – Page 10 line 2, resistance is based on the characteristics of the bias member 22).
Kerrigan does not disclose the dorsiflexion control member having a pair of upper connection points wherein the pair of upper connection points are coupled to the upper boot at points on either side of a rear AFO centerline (Kerrigan shows a Y-shape instead, Figure 3, with a single connection point 62 one the rear AFO centerline).
However, Bartlett teaches an analogous control member 118 (See Figures 32-33) with elastic characteristics (see [0072]) attached to an analogous upper member 12 and analogous lower member 32 (See Figure 33) wherein the analogous control member 118 is substantially continuous (See Figure 32) and Bartlett further teaches that this analogous control member 118 may be designed as either a Y-shape (with for example one upper connection and a pair of lower connections) (see [0072]) or as an X-shape (see [0072] and Figures 32-33; wherein the X-shape and Y-shape are perceived as equivalent and predictable alternatives) with a pair of upper connection points 122 and a pair of analogous lower connection points 24 (See Figure 32-33) forming the X-shaped structure (See Figure 32), the dorsi-flexion control member 118 further attached the pair of upper connection points 122 to the analogous upper member 12 (See Figures 32-33) and the pair of lower two connection points 24 to the analogous lower member 32 (See Figures 32-33), wherein each of the connection points would be placed on either side of a rear centerline of the device as seen in Figures 15/19 which use two connection points at each of the lower and upper areas.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Y-shaped elastic dorsi-flexion control member 22 of Kerrigan to have a X-shape with a pair of upper connection points 122 attached to the upper boot member 12 of Kerrigan (instead of the just one connection point 62 at the top end, thus forming a X-shape with connection points at each leg) (with the points 122 being on either side of a rear AFO centerline) as taught by Bartlett as Bartlett has found that the X-shape and Y-shape of a continuous elastic member attached between two hinging bodies would have overall equivalent and predictable function due to their structure (See Bartlett [0072]), also this would improve the device of Kerrigan by better balancing the forces within the elastic control member 22 by having a symmetrical structure between the upper and lower boot members.  
Kerrigan in view of Bartlett does not disclose the dorsi-flexion control member being substantially planar. For note, Kerrigan discloses that the dorsi-flexion control member 22 is an “elastic cord” (Page 8 lines 9-11).
Furthermore, ERTL teaches an analogous elastic cord 15 (Page 16 line 15), wherein the elastic cord 15 is substantially planar (Page 16 lines 19-20, the elastic cord 15 may be a “flat shape” or any other suitable shape, wherein this provides that the elastic cord 15 is this substantially “planar”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dorsi-flexion control member 22 (being an elastic cord) of Kerrigan to be substantially planar (in shape) as taught by ERTL, as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 17 above.
Kerrigan further discloses wherein the elastic characteristics are controllable by providing a selected configuration and selected materials to form the dorsi-flexion control member 22 (See Page 9 line 27 – Page 10 line 2, wherein the control member 22 can be swapped out to alter its resistance, and thus elastic, characteristics wherein this would mean the elastic characteristics are controllable by providing a “selected configuration” and are also further inherently controllable by the selected elastic material used therein as discussed further on Page 7 lines 12-22).
Regarding claim 19, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 18 above.
Kerrigan further discloses wherein the dorsi-flexion control member 22 has a predetermined thickness (See Figures 3-4 and 10 wherein the thickness of the member 22 is illustrated and thus “predetermined”) which controls the elastic characteristic (elasticity and the resistance of stretching an elastic material is inherently dependent on the thickness parameter, thus the resistance provided by member 22 as discussed in Page 9 line 27 – Page 10 line 2 is inherently dependent upon and thus controlled the thickness of member 22).
Regarding claim 20, Kerrigan in view of Bartlett and ERTL discloses the invention of claim 18 above.
Kerrigan as modified by Bartlett discloses that the dorsi-flexion control member 22 is substantially X-shaped (see modification above in claim 17, see Bartlett Figure 32) having a pair of upper ears 120 forming the upper connection points 122 (See Bartlett Figures 32-33) and a pair of lower ears 24/26 (See Kerrigan Figures 3-4 and 10) forming the lower connection points 57/58 (See Kerrigan Figures 3-4 and 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/15/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786